307 S.W.3d 357 (2009)
In re Steven L. AMIS.
No. 04-09-00712-CR.
Court of Appeals of Texas, San Antonio.
November 11, 2009.
Rehearing Overruled December 15, 2009.
Rehearing Overruled January 25, 2010.
Steven L. Amis, Tennessee Colony, TX, pro se.
Susan D. Reed, Criminal District Attorney, San Antonio, TX, for Appellee.
Sitting: KAREN ANGELINI, Justice, STEVEN C. HILBIG, Justice, MARIALYN BARNARD, Justice.

MEMORANDUM OPINION
PER CURIAM.
On November 2, 2009, relator Steven L. Amis filed a petition for a writ of mandamus, seeking to compel the presiding judge of the 226th Judicial District Court, Bexar County, Texas to rule on various post-conviction motions. The motions relate to Cause No. 2000-CR-6068, styled The State of Texas v. Steven Lee Amis, which was heard in the 226th Judicial District Court, the Honorable Sid L. Harle presiding. However, the judgment in that cause is final and no post-conviction proceeding is pending in the trial court. Relator is therefore not entitled to the relief sought and the petition for a writ of mandamus is DENIED. TEX.R.APP. P. 52.8(a).